EXHIBIT 10-c

 

AMSOUTH BANCORPORATION

SUPPLEMENTAL RETIREMENT PLAN

amended and restated as of December 18, 2002

 

AmSouth Bancorporation, with its principal offices located at Birmingham,
Alabama (“Sponsor”) is currently the sponsor of the AmSouth Bancorporation
Retirement Plan (“Retirement Plan”) in order to provide retirement benefits to
its employees and the employees of its participating subsidiaries.

 

Effective January 1, 1983 and pursuant to Section 3(36) of the Employee
Retirement Income Security Act of 1974 (“ERISA”), AmSouth Bank N.A., an Employer
under the Retirement Plan, adopted a supplemental retirement benefit program
solely for the purpose of providing benefits in excess of the limitations on
benefits under the Retirement Plan imposed by Section 415 (“Section 415”) of the
Internal Revenue Code of 1954, as amended at the date hereof and known as the
Internal Revenue Code of 1986 (amended from time to time, the “Code”), to
certain individuals under the Retirement Plan whose benefits under the
Retirement Plan are limited by Section 415.

 

Effective January 1, 1989, Section 401(a)(17) (“Section 401(a)(17)”) of the Code
limited the amount of compensation which may be taken into account in
determining benefits from the Retirement Plan. Therefore, AmSouth Bank N.A.
amended and restated this supplemental retirement plan effective January 1, 1989
so that it provided benefits in excess of the limitations on benefits under the
Retirement Plan imposed not only by Section 415, but also by Section 401(a)(17),
to a select group of management or highly compensated employees whose benefits
under the Retirement Plan are limited by Section 415 and/or Section 401(a)(17).

 

Effective January 1, 1991, additional persons were added to this select group of
management or highly compensated employees, some of whom were employees of
subsidiaries of the Sponsor other than AmSouth Bank N.A. AmSouth Bank N.A.
amended and restated its supplemental plan, AmSouth Bancorporation adopted the
supplemental plan for itself and its subsidiaries who choose to have their
eligible employees covered by the supplemental plan (“Electing Employers”), and
AmSouth Bank N.A. became an Electing Employer under the supplemental plan.

 

Effective January 1, 1994, additional persons were added to the select group of
management or highly compensated employees.

 

Effective January 1, 1995, the eligibility provisions of the plan were changed
and a revised definition of compensation was added to the plan for certain
participants.

 

Effective January 1, 2001, the First American Corporation Supplemental Executive
Retirement Program (the “FAC Program”) was merged with and into this
supplemental plan to coincide with the merger of the First American Corporation
Master Retirement Plan with and into the AmSouth Bancorporation Retirement Plan
effective January 1, 2001.

 

Effective January 1, 2002, section 7.07 of the Plan was re-numbered as section
7.08 and a new section 7.07 concerning the form of notification of denial of
benefits and claimants’ right to appeal a decision to deny a claim was added.

 

AmSouth Bancorporation hereby amends and restates this supplemental plan as set
forth below.

 



--------------------------------------------------------------------------------

 

ARTICLE I

 

TITLE; DEFINITIONS

 

Section 1.01.    The supplemental retirement plan set forth below shall be known
as the AmSouth Bancorporation Supplemental Retirement Plan (“Supplemental
Plan”).

 

Section 1.02.    The term “Member” shall refer to a person who is a member of
(participant in) the Retirement Plan.

 

Section 1.03.    The term “Plan Year” shall mean a calendar year.

 

Section 1.04.    The term “Committee” shall mean the AmSouth Benefits Committee
under the Retirement Plan.

 

ARTICLE II

 

PARTICIPATION IN THE SUPPLEMENTAL PLAN

 

Section 2.01.    A select group of management or highly compensated Members
whose benefits under the Retirement Plan (whether payable by reason of the
Member’s retirement, death, disability or other termination of employment) may
be limited upon and after their commencement pursuant to Section 415 and/or
Section 401(a)(17) shall be participants in the Supplemental Plan. The term
“‘Participant” shall include persons who are selected to participate in the plan
and fit one or more of the following categories: (i) Members who were employed
by AmSouth Bancorporation or one of the Electing Employers on January 1, 1995 at
an annual base salary, including amounts not currently includible in gross
income under Code Sections 125, 401(k) or 402(a)(8), but excluding special pay,
bonuses or other incentive pay, reimbursement for expenses, special supplements
for automobiles or club dues and the Prior Profit Sharing Plan Bonus, (such
compensation being referred to herein as the “Eligibility Compensation”) on such
date of $150,000 or more, and/or (ii) former Participants with an accrued Excess
Benefit whose employment with AmSouth Bancorporation or one of the Electing
Employers terminated on or before January 1, 1995. In addition, after January 1,
1995, other employees of the Sponsor or an Electing Employer shall become
Participants in this Supplemental Plan as of the first day of the month
immediately following the date such employee’s Eligibility Compensation first
equals or exceeds $150,000 and such employees are selected to participate in
this plan. Participants in the FAC Program as of December 31, 2000, shall be
participants in this Supplemental Plan. A complete list of Members eligible to
participate in the Supplemental Plan pursuant to this Section 2.01 is maintained
in the permanent records of the AmSouth Bancorporation Human Resources Division.

 

ARTICLE III

 

BENEFITS UNDER THE SUPPLEMENTAL PLAN

 

Section 3.01.    Benefits payable under this Supplemental Plan to or on behalf
of a Participant who retires after January 1, 1995, shall be equal to the
excess, if any, of (A) less (B) (the “Excess Benefits”) where (A) is such
Participant’s benefits as a Member of the Retirement Plan calculated without
reference to any provision of the Retirement Plan limiting the amount of
benefits as provided by Section 415 of the Code or limiting the amount of
compensation taken into account as provided by Section 401(a)(17) of the Code
and further calculated by substituting the definition of “Monthly Earnings” set
forth in this Section 3.01 in place of the definition of such term in the
Retirement Plan, and (B) is the amount of benefits actually payable under the
Retirement Plan. For purposes of this Section 3.01 only, “Monthly Earnings”
shall mean the sum of (i) the Participant’s regular basic monthly earnings prior
to the effect of elections under any plan or plans maintained by the Sponsor or
an

 



--------------------------------------------------------------------------------

Electing Employer which are within the scope of Sections 125 or 401(k) of the
Code, and (ii) one-twelfth of the bonus earned by a Participant under the
Executive Incentive Plan, or other incentive plans maintained by Sponsor, for
the particular Plan Year, including Plan Years prior to January 1, 1995
(regardless of whether the bonus is in fact paid in a subsequent year). If a
Participant retires, dies or becomes permanently disabled prior to the time when
the amount of the bonus for that Plan Year has been determined, Monthly Earnings
for the months in such Plan Year shall be calculated using an estimate of such
bonus determined by the AmSouth Bancorporation Compensation Committee based on
information regarding the Sponsor’s and Participant’s performance as of the date
of determination. Notwithstanding the foregoing, the AmSouth Bancorporation
Compensation Committee shall have the authority in its sole discretion to adjust
the amount of the bonus taken into consideration in the definition of Monthly
Earnings in this Section 3.01 for any and all Plan Years regardless of the fact
that the adjusted bonus is higher or lower than the bonus actually paid a
Participant under the Executive Incentive Plan or other incentive plans
maintained by Sponsor.

 

Section 3.02.    Except as provided in Section 3.01 above, a Participant’s
Excess Benefits shall be calculated in the same manner regularly applied by the
Sponsor to all of the relevant terms and conditions of the Retirement Plan.

 

Section 3.03.    A Participant’s Excess Benefits shall be paid at the time, in
the manner and to the person when, as and to whom or which the benefits payable
to or on behalf of the Participant as a Member of the Retirement Plan which give
rise to Participant’s Excess Benefits are paid or in such manner otherwise
approved by the Board of Directors of the Sponsor. Notwithstanding anything to
the contrary herein, accrued benefits of five thousand dollars ($5000) or less
shall be paid in a lump sum, and payments made due to termination as a result of
a Change of Control as defined in Section 3.05 below, shall be paid in a lump
sum.

 

Section 3.04.    Notwithstanding anything to the contrary herein, all benefits
accrued to Participants in the FAC Program through December 31, 2000, shall be
calculated using the FAC Program terms and conditions as in effect December 31,
2000 and such benefits shall be subject to the terms and conditions of the FAC
Program, including but not limited to the terms and conditions governing the
distribution of such benefits; provided, however, that accrued benefits of five
thousand dollars ($5000) or less shall be paid in a lump sum, and payments made
due to termination as a result of a Change of Control as defined in Section 3.05
below, shall be paid in a lump sum Effective December 31, 2000 benefit accruals
under the terms of the FAC Program shall cease. The FAC Program benefits shall
not be less than the accrued benefits under the terms of the FAC Program
immediately preceding the merger of the FAC Program into the Plan. A copy of the
FAC Program as of December 31, 2000 is attached hereto as Exhibit A. Effective
January 1, 2001, all benefits will be calculated under the terms and conditions
of the Supplemental Plan from January 1, 2001 forward.

 

Section 3.05.    Notwithstanding anything in the Supplemental Plan to the
contrary, in the event that a Participant is employed by the Sponsor (or any
entity that must be treated as a single employer with the Sponsor pursuant to
Section 414(b), (c), (m) or (o) of the Code) at the time of a Change in Control
(as defined herein), the Participant shall (regardless of whether he has become
a Retiree or attained age fifty-five (55) on the date of his termination of
employment) be entitled to a lump sum payment of a retirement benefit under the
Supplemental Plan (determined as if he were to become a Retiree upon termination
of employment) if the Participant’s employment with the Sponsor (or any entity
that must be treated as a single employer with the Sponsor pursuant to Section
414(b), (c), (m) or (o) of the Code) terminates within two (2) years after a
Change in Control has occurred.

 

For purposes of this Plan, a “Change in Control” shall mean:

 

(a)  The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a ”Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of twenty percent (20%) or
more of either (i) the then outstanding shares of common stock of the Sponsor
(the “Outstanding Company Common

 



--------------------------------------------------------------------------------

Stock”) or (ii) the combined voting power of the then outstanding voting
securities of the Sponsor entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (a), the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Sponsor,
(ii) any acquisition by the Sponsor, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored, maintained by the Sponsor or any
corporation controlled by the Sponsor or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (c) of this section; or

 

(b)  Individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Sponsor’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

(c)  Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Sponsor (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than sixty
percent (60%) of, respectively, the then outstanding shares of common stock and
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation resulting from such Business Combination (including, without
limitation, a corporation which as a result of such transaction owns the Sponsor
or all or substantially all of the Sponsor’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan or related trust of the Sponsor or such
corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, twenty (20%) or more of, respectively, the then
outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that the such ownership
existed prior to the Business Combination and (iii) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or the action of the Board, providing for
such Business Combination; or

 

(d)  Approval by the shareholders of the Sponsor of a complete liquidation or
dissolution of the Sponsor.

 

Section 3.06.    The Sponsor may establish a rabbi trust (“Trust”) which may be
used to pay benefits arising under the Supplemental Plan and all costs, charges
and expenses relating thereto; except that, to the extent that the funds held in
the Trust are insufficient to pay such benefits, costs, charges and expenses,
the Sponsor shall pay such benefits, costs, charges and expenses.

 

ARTICLE IV

 

PLAN ADMINISTRATOR

 

Section 4.01.    The plan administrator (“‘Plan Administrator”) for the
Retirement Plan shall also administer the Supplemental Plan. In doing so, the
Plan Administrator shall apply to the Participants’ claims for Excess Benefits
hereunder the same procedures as are set forth in the Retirement Plan governing
claims for benefits and appeals to the Committee from denials of claims for
benefits.

 



--------------------------------------------------------------------------------

 

ARTICLE V

 

NATURE OF EMPLOYER OBLIGATION AND PARTICIPANT INTEREST

 

Section 5.01.    The interest of the Participant and/or any person claiming by
or through him under the Supplemental Plan shall be solely that of an unsecured
general creditor of the Sponsor and the Electing Employers. The Excess Benefits
payable under the Supplemental Plan shall be payable from the general assets of
the Sponsor and the Electing Employers (including assets held in the Trust), and
neither the Participant nor any person claiming by or through him shall have any
right to look to any specific property separate from such general assets in
satisfaction of any claim for payment of Excess Benefits.

 

Section 5.02.    In all respects any Excess Benefits shall be independent of,
and in addition to, any other benefits or compensation of any sort, payable to
or on behalf of the Participant under any other arrangement sponsored by the
Sponsor or Electing Employers or any other agreement between the Sponsor or
Electing Employer and the Participant in any capacity.

 

ARTICLE VI

 

ADDITION OR WITHDRAWAL OF ELECTING EMPLOYERS

 

Section 6.01.    Every subsidiary or affiliate of the Sponsor shall become an
Electing Employer hereunder without further action as of January 1, 1991 or its
later date of eighty percent (80%) ownership, directly or indirectly, by the
Sponsor.

 

Section 6.02.    An Electing Employer who wishes to withdraw from the
Supplemental Plan shall deliver to the Sponsor a resolution from its Board of
Directors which authorizes its withdrawal as an Electing Employer and which
indicates the reason or reasons for such withdrawal. Withdrawal may only take
place upon the approval of the Board of Directors of the Sponsor and with such
amendments to the Supplemental Plan as the Sponsor shall deem necessary or
desirable. Withdrawal shall be subject to the provisions of Section 7.02 below.

 

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.01.    The Supplemental Plan may be amended or discontinued by the
Sponsor, and may be amended by the Committee at any time except as provided in
Section 7.02 below. The Sponsor may designate additional Participants under the
Supplemental Plan or remove persons as Participants under the Supplemental Plan
at any time except as provided in Section 7.02 below.

 

Section 7.02.    Notwithstanding the provisions of Sections 6.02 or 7.01:

 

(a)  Excess Benefits which are in pay status shall not be discontinued under any
circumstances prior to their natural termination pursuant to the terms of the
Supplemental Plan at the time of the relevant amendment or discontinuance of the
Supplemental Plan, the removal of Participants or the withdrawal by an Electing
Employer.

 

(b)  Excess Benefits hereunder which have been accrued prior to the date of any
amendment or discontinuation of the Supplemental Plan, the removal of a
Participant or the withdrawal of an Electing Employer shall remain a binding
obligation of the Sponsor and Electing Employer or any successor in interest to
either of them, and no amendment or discontinuation of the Supplemental Plan,
removal of a Participant or withdrawal by an Electing Employer shall deprive a
Participant of said accrued Excess Benefit.

 



--------------------------------------------------------------------------------

 

Section 7.03.    The Supplemental Plan shall not be deemed to constitute a
contract between the Sponsor or the Electing Employer and any Participant or
employee, or to be a consideration or an inducement for the employment of any
Participant or employee. Nothing contained in the Supplemental Plan shall be
deemed to give any Participant or employee the right to be retained in the
service of the Sponsor or Electing Employer or to interfere with the right of
the Sponsor or Electing Employer to discharge any Participant or employee at any
time regardless of the effect which such discharge shall or may have upon him
under the Supplemental Plan.

 

Section 7.04.    None of the Participant’s rights to Excess Benefits under the
Supplemental Plan are subject to the claims of creditors of a Participant or any
person claiming by or through him and will not be subject to attachment,
garnishment or any other legal process. Neither a Participant nor any person
claiming by or through him may assign, sell, borrow on or otherwise encumber any
of his beneficial interest under the Supplemental Plan nor shall any such
interest be in any manner liable for or subject to the deeds, contracts,
liabilities, engagements or torts of a Participant or any person claiming by or
through him.

 

Section 7.05.    The Supplemental Plan shall be construed in accordance with the
laws of the State of Alabama, except where such laws are superseded by ERISA, in
which case ERISA shall control.

 

Section 7.06.    In making any distribution to or for the benefit of any minor
or incompetent person, the Plan Administrator, in its sole, absolute and
uncontrolled discretion, may, but need not, direct such distribution to a legal
or natural guardian or other relative of such minor or court appointed committee
of such incompetent, or to any adult with whom such minor or incompetent
temporarily or permanently resides, and any such guardian, committee, relative
or other person shall have full authority and discretion to expend such
distribution for the use and benefit of such minor or incompetent. The receipt
of such guardian, committee, relative or other person shall be a complete
discharge to the Sponsor and Electing Employer without any responsibility on its
part or on the part of the Plan Administrator to see to the application thereof.

 

Section 7.07.    Any participant may file a claim for benefits. If the claim is
denied, the claimant shall be provided written notice within 90 days with:

 

  •   Specific reasons for the denial

 

  •   Specific references to the Plan provisions on which the denial is based

 

  •   A description of any additional information needed and why it is needed;
and

 

  •   An explanation of (1) the procedures and time limits for an appeal, (2)
the right to obtain information about the procedures and (3) the right to sue in
federal court.

 

If there are special circumstances delaying the determination of the claim, the
claimant may be notified within the 90 day period explaining the special
circumstances and stating that an answer will be provided within 90 more days.
If an answer is not received within the 90 days (or 180 days if an extension
notice has been provided) the claim shall be deemed denied.

 

Any claimant for a benefit (or, as applicable, his or her estate or other
representative or beneficiary) may, within sixty (60) days after receipt of a
letter of denial appeal to the Claims Review Committee, by writing to the Head
of Human Resources of the plan sponsor and may request a review of the denial of
the benefit, with opportunity to submit his or her position in writing. Appeals
not timely filed shall be barred. The claimant is entitled to:

 

  •   receive, upon request and free of charge, reasonable access to, and copies
of, all documents, records, and other information relevant to his or her claim

 

  •   submit written comments, documents, records, and other information
relating to the claim, which will be considered without regard to whether such
information was submitted or considered in the initial determination

 



--------------------------------------------------------------------------------

 

The Claims Review Committee shall meet quarterly on the third Thursday in the
months of February, May, August, and November or such other time as the Claims
Review Committee shall determine, provided that a claim is pending. If a claim
is received by the Claims Review Committee at least thirty (30) days before a
quarterly meeting, such appeal will be considered at that meeting; otherwise,
such appeal will be considered at the first subsequent quarterly meeting. If
there are special circumstances, the decision may be delayed until the third
meeting following receipt of the request. If special circumstances require an
extension, the claimant will be notified.

 

The Claims Review Committee will render a written decision, written in a manner
calculated to be understood by the claimant, and mail the written decision to
the claimant at the claimant’s last address known to the plan sponsor,
specifying by reference to the Plan the reasons for denial of such part or all
of the claimed benefit as it denies upon review. Such letter shall state the
claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of all documents, records and other information relevant
to the claim; describe the Plan’s voluntary appeal procedures, if any, and
notify the claimant of his or her right to bring an action under Section 502(a)
of ERISA.

 

Section 7.08.    In case any provision of the Supplemental Plan shall be held
illegal or invalid for any reason or in any particular circumstance or instance,
such illegality or invalidity shall not affect its remaining parts in such
circumstance or instance nor the enforceability of such provision in any other
circumstance or instance and the Supplemental Plan shall be construed and
enforced as if such illegal and invalid provision had never been inserted herein
for application to the particular circumstance or instance.

 

IN WITNESS WHEREOF, AmSouth Bancorporation has caused this amended and restated
Supplemental Plan to be executed this 18th day of December, 2002, effective as
of January 1, 2002.

 

AMSOUTH BANCORPORATION

By:

 

/S/    C. DOWD RITTER

--------------------------------------------------------------------------------

Its:

 

Chairman, President and

Chief Executive Officer

 

ATTEST:

By:

 

/S/    MICHELLE BRIDGES

--------------------------------------------------------------------------------

Its:

 

Assistant Secretary

 